                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  JULIAN ARZATE TELLO,                              Case No. 18-cv-04944-VC
                 Plaintiff,
                                                    ORDER DISMISSING CASE WITH
          v.                                        PREJUDICE
  CITY OF FREMONT, et al.,
                 Defendants.



       Following service of the statement noting the death of plaintiff Julian Tello on September

28, 2018, the parties or Tello’s successor had 90 days to file a motion for substitution. See Fed.

R. Civ. P. 25(a)(1); see also Dkt. No. 18. Because neither has done so, the case is now dismissed

with prejudice. The Clerk of Court is directed to close the case.

       IT IS SO ORDERED.

Dated: January 3, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
